Opinion by
W. D. Poeten, J.,
The defendants operated a printing establishment, and, from October 15, 1895, to January 30, 1897, had used, for the purposes of their business, the fourth floor of a building owned by plaintiffs. By the covenants of the lease each of the parties had become bound for a term to expire on March 1,1898. The parties, on January 30, 1897, executed an additional lease, under the terms of which the defendants became tenants of the fifth floor, also, for a term to expire on March 1,1898, the same date with the expiration of the term under the lease for *494the fourth floor. Each of the leases contained a covenant which provided that, from and after March 1, 1898, the lease should continue in full force and effect from year to year, unless either party should have given three months’ written notice to the other party before the end of the original or any future term of their intention to determine the tenancy. The defendants occupied both floors for the purposes of their business after February 1, 1897, and no notice was given by either party, on or before December 1, 1897, of an intention to terminate the tenancy on March 1, 1898, the end of the then current term. The defendants continued to hold the premises after the expiration of the term and paid the rent for the fourth floor up to April 15,1898, and for the fifth floor up to the first of the same month. All the foregoing recitals of fact are set forth in the statement and affidavit of claim and no attempt at denial is made in the affidavit of defense. The statement and affidavit of claim further set forth that the defendants had remained in possession of the premises, as tenants of plaintiffs, and continued so to do at the time of the commencement of this action, on June 10,1898. This last allegation of fact is not specifically denied by the affidavit of defense, which attempts an evasive denial, by asserting that they (defendants) rented another building and moved into it during the month of February, 1898, but does not assert that they had vacated or surrendered possession of the premises described in the lease. The affidavit of defense alleged by way of excuse for refusal to pay rent: “ That in order to carry on their business it is necessary for defendants to use power for the operation of their presses, of which four were run and operated by power supplied from electric motors. That during the early period of their tenancy the defendants did not use electricity as a motive power, and they introduced it into their business during the spring of 1897. The plaintiffs during the fall of 1897 gave the defendants notice that it would be dangerous for them to operate one of their presses by electricity; that the building was not strong enough to stand the jar and wear and tear resulting from the operation of said press. The plaintiffs ordered the defendants to discontinue the use of said press and directed them to remove it from the building. The plaintiffs also interfered with the defendants in their quiet enjoyment of the use of the demised premises by directing *495them, during the fall and winter of 1897 to operate all their presses at a lower rate of speed. That the defendants were operating their presses in a proper and ordinary manner and that, after complying with the demands of plaintiffs, they suffered much loss, damage and inconvenience.” “That as soon as defendants could obtain suitable quarters for the proper conduct of their business, they gave notice to plaintiffs in writing of their intention to vacate the premises which are the subject of this controversy, on or before April 1, 1898.” The court below made absolute a rule for judgment for want of a sufficient affidavit of defense, which action the defendants assign for error in this appeal.
It is not necessary in this case to consider whether the acts complained of would have amounted to such a wrongful interference with the beneficial enjoyment of the premises as to have constituted an eviction during a current term. The defendants had full notice of the character and capabilities of the building, and the limitations as to the manner of its use imposed by plaintiffs, prior to December 1, 1897. Their affidavit of defense clearly implied such notice and knowledge prior to that date, and we must assume that it states the defense as strongly as conscience would permit. With this knowledge of the defects of the building and the regulations insisted upon by its owners, the defendants were able intelligently to make up their minds, on December 1, 1897, as to whether, or not, they would accept the building for an additional term of one year, from March 1, 1898, under the terms ■ of the leases. If they desired to avoid liability for the rent for such additional year, it was incumbent upon them, under the covenants of the leases, to give written notice to the plaintiffs, on or before December 1, 1897, of their intention to terminate the tenancy at the end of the current term, and a failure to give such notice was as effective to bind them, for the additional term, as if they had formally entered into a new lease for that period: Wilcox v. Montour Iron Co., 147 Pa. 540; Lane v. Nelson, 167 Pa. 602; Gardiner v. Bair, 10 Pa. Superior Ct. 74.
Having accepted the additional term, with full knowledge of the manner in which the building could be used, the defendants cannot escape liability for the rent, by showing that, when it was too late, they gave notice that they would vacate the *496premises, not at the end of the current term, but at a date one month after the new term had commenced to run. The specifications of error are dismissed.
Judgment affirmed.